                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       DIANA A. MONROE,                                        Case No. 18-cv-07673-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                                   ORDER GRANTING REQUEST FOR
                                  13                v.                                             PROTECTIVE ORDER AGAINST
                                                                                                   SCHEDULING DEPOSITION ON
                                  14       GOODFELLOW TOP GRADE,                                   SEPTEMBER 4, 2019
                                  15                       Defendant.                              Re: ECF No. 40
                                  16

                                  17         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  18   this case. The parties raise a dispute concerning the scheduling of the deposition of plaintiff Diana

                                  19   Monroe. The court can decide this matter without oral argument. N.D. Cal. Civ. L.R. 7-1(b).

                                  20         Defendant Goodfellow Top Grade originally noticed Ms. Monroe’s deposition for August 20,

                                  21   2019.1 On July 31, Goodfellow proposed (and Ms. Monroe agreed) to take Ms. Monroe’s

                                  22   deposition off calendar given the imminent pretrial and trial deadlines in Hill v. Goodfellow Top

                                  23   Grade, No. 4:18-cv-01474-HSG (N.D. Cal.), another Title VII lawsuit against Goodfellow

                                  24   involving the same plaintiff and defense counsel, which is set to go to trial on September 9.2

                                  25

                                  26   1
                                        Joint Letter Br. – ECF No. 40 at 1. Citations refer to material in the Electronic Case File (“ECF”);
                                  27   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 1–2; Joint Letter Br. Ex. A – ECF No. 40 at 7.
                                  28

                                       ORDER – No. 18-cv-07673-LB
                                   1         On August 21, Goodfellow asked to take Ms. Monroe’s deposition on September 4.3 Ms.

                                   2   Monroe objected, noting that the parties had agreed to take Ms. Monroe’s deposition off calendar

                                   3   until after the Hill trial concluded, and offered instead to sit for a deposition in mid or late

                                   4   September.4 Goodfellow responded that if Ms. Monroe agreed not to appear as a witness in the

                                   5   Hill trial, it would agree to depose her after the trial, but that otherwise it would take her

                                   6   deposition on September 4 so that it could hear her testimony before the trial.5 Ms. Monroe now

                                   7   moves for a protective order, arguing that she and her counsel (who are representing her pro bono)

                                   8   are unavailable on September 4 and that compelling her to sit for a deposition on September 4

                                   9   could implicate a conflict of interest by pressuring her counsel (who are also representing the

                                  10   plaintiff in Hill pro bono) to take her out of the Hill case to properly prepare her for her deposition

                                  11   here.6

                                  12         To the extent that Goodfellow is trying to schedule Ms. Monroe’s deposition for September 4
Northern District of California
 United States District Court




                                  13   in order to be able to use her testimony in the Hill trial, its request is improper. On August 26,

                                  14   Goodfellow filed a motion to compel Ms. Monroe’s deposition in Hill, and on August 27, the

                                  15   presiding judge there denied its motion.7 It is not for Goodfellow to try to use this case to

                                  16   accomplish here what it could not accomplish there. To the extent that Goodfellow claims it needs

                                  17   to take Ms. Monroe’s deposition in order to prepare for the settlement conference in this case, the

                                  18   settlement conference is not until October 21, which is over five weeks after the Hill trial is

                                  19   scheduled to end. The court finds that Ms. Monroe has shown good cause and grants her request

                                  20

                                  21

                                  22

                                  23   3
                                           Joint Letter Br. – ECF No. 40 at 2; Joint Letter Br. Ex. B – ECF No. 40 at 10.
                                  24
                                       4
                                           Joint Letter Br. – ECF No. 40 at 2; Joint Letter Br. Ex. B – ECF No. 40 at 10.
                                       5
                                           Joint Letter Br. – ECF No. 40 at 2; Joint Letter Br. Ex. B – ECF No. 40 at 10.
                                  25   6
                                         Joint Letter Br. – ECF No. 40 at 2; Joint Letter Br. Ex. B – ECF No. 40 at 9. Ms. Monroe also notes
                                  26   that the case is in the early stages of fact discovery and that she is still searching for documents
                                       responsive to Goodfellow’s request, and that deposing her now runs the risk of Goodfellow’s later
                                  27   seeking to take a second deposition of her after she produces documents. Joint Letter Br. – ECF No. 40
                                       at 2–3.
                                  28   7
                                           Id. at 3.

                                       ORDER – No. 18-cv-07673-LB                           2
                                   1   for a protective order against scheduling her deposition on September 4. The court orders the

                                   2   parties to meet and confer about alternative dates after the Hill trial for Ms. Monroe’s deposition.

                                   3

                                   4      IT IS SO ORDERED.

                                   5      Dated: August 28, 2019

                                   6                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   7                                                    United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-07673-LB                        3
